PER CURIAM:
Following his acquittal on charges of tax evasion and filing false tax returns, Paul J. Hams filed a motion for recovery of costs and fees under the Hyde Amendment, 18 U.S.C. 3006A (2006), alleging bad faith by the Government in prosecuting him. He also requested an in camera production of internal government memoranda. The district court denied these motions, and Harris appealed. We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Harris, No. 5:07-cr-00022-PS-JES-1 (N.D.W.Va. July 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.